United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-447
Issued: August 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 29, 2011 appellant filed a timely appeal from a September 22, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly found that appellant abandoned his request
for a prerecoupment hearing; (2) whether it properly determined that he received a $2,733.00
overpayment of compensation for the period December 19, 2010 to January 15, 2011; and
(3) whether OWCP properly determined that appellant was at fault in creating the overpayment
of compensation, thereby precluding waiver of recovery of the overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On or before March 18, 2000 appellant, then a 32-year-old letter carrier, developed a left
shoulder condition as a result of carrying mail. OWCP accepted left shoulder sprain and bilateral
shoulder impingement syndrome.
Appellant underwent a left shoulder subacromial
decompression.
On August 10, 2010 OWCP granted appellant a schedule award for 10 percent
impairment of the right upper extremity and 13 percent impairment of the left upper extremity.
The period of the award was from January 27, 2010 to June 13, 2011. OWCP noted that
appellant would be paid 71.76 weeks of compensation with a continuing payment each four
weeks of $2,733.00.
On January 28, 2011 appellant contacted OWCP by telephone and advised that his check
for the period December 19, 2010 to January 15, 2011 had not been received. The claims
examiner confirmed that the check had been issued on schedule and reverified his mailing
address. The claims examiner suggested appellant sign up for direct deposit and instructed him
to write a note to OWCP advising of the unreceived check and to request a tracer. In a letter
dated January 28, 2011, appellant informed OWCP that his schedule award compensation check
for the period December 19, 2010 to January 15, 2011 had not been received and requested a
tracer be put on the check.
On January 28, 2011 OWCP placed a tracer on the check in question. The tracer revealed
that on January 15, 2011 check number xxxxxxxxx926 in the amount of $2,733.00 was issued to
appellant. On February 1, 2011 the claims examiner cancelled the issued check.
On February 3, 2011 OWCP received appellant’s direct deposit set up form.
On February 7, 2011 OWCP reissued the schedule award payment in the amount of
$2,733.00 for the period December 19, 2010 to January 15, 2011. It noted that a new electronic
fund transfer was registered.
In a pacer system paid status display dated March 23, 2011, the claims examiner noted
that check number xxxxxxxxx926 in the amount of $2,733.00, paid to appellant, was cashed on
March 11, 2011. This occurred after the tracer had been processed and after the Treasury
Department had cancelled the check as requested.
OWCP advised appellant of its discovery that check number xxxxxxxxx926 in the
amount of $2,733.00 and dated January 15, 2011 had been cashed by him despite a second
payment having been made by electronic funds transfer in the amount of $2,733.00 on
February 11, 2011. Attached was a copy of cancelled check, number xxxxxxxxx926, in the
amount of $2,733.00, which reflected: “Comp from 12/19/10 to 1/15/11.” It had been endorsed
by appellant.
In an April 28, 2011 letter, OWCP informed appellant of its preliminary determination of
a $2,733.00 overpayment of compensation from December 19, 2010 to January 15, 2011. It
advised that on January 28, 2011, he reported a compensation check lost and requested a
replacement. A replacement payment, by electronic funds transfer number xxxxxxx533, in the
2

amount of $2,733.00, was issued to appellant as a direct deposit into his account on
February 11, 2011.
However, OWCP noted that the previous paper check number
xxxxxxxxx926 was also received by him after the cancellation notice was issued and was cashed
by him. It found that appellant was at fault in creating the overpayment because he accepted
payment that he knew or reasonably should have known to be incorrect. OWCP informed him
that he had the right to submit evidence or argument if he disagreed with OWCP’s finding. It
also informed appellant that he had a right to a prerecoupment hearing before an OWCP hearing
representative. OWCP instructed him to complete an enclosed overpayment recovery form and
submit supporting documentation.
In correspondence dated May 4, 2011, OWCP advised appellant that the Treasury
Department reported that the original compensation check issued to him had been cashed after it
was cancelled and after he had reported it missing. It instructed him to review the cancelled
check to determine whether it was his signature on the back of the check and advised him of the
steps to take if he had not endorsed or cashed the check.
On May 6, 2011 appellant requested a prerecoupment hearing. He indicated that the
overpayment occurred through no fault of his own and requested waiver. Appellant noted that he
called OWCP and informed the claims examiner that his compensation check was missing and
was informed that the check was returned to OWCP and that he would receive replacement
payment by direct deposit. He indicated that the paper checks continued to come in the mail and
he did not realize it was the missing check but thought it was a normal payment. Appellant
prepared an overpayment questionnaire and noted monthly income of $2,300.00 and monthly
expenses of $2,365.00.
In a July 14, 2011 letter, OWCP advised appellant that a telephonic prerecoupment
hearing would be held on September 7, 2011 at 12:00 p.m. eastern time. Appellant was provided
a toll-free number to call and instructions for accessing the hearing. In an August 18, 2011 letter,
OWCP noted his hearing scheduled for September 7, 2011 and requested that he submit financial
documentation regarding his expenses and assets.
Appellant did not appear for the September 7, 2011 prerecoupment hearing.
By decision dated September 22, 2011, OWCP’s hearing representative finalized the
overpayment determination, finding that appellant was overpaid compensation benefits in the
amount of $2,733.00 from December 19, 2010 to January 15, 2011 for which he was at fault in
creating. OWCP found that appellant was at fault in creating the overpayment because he
reasonably should have been aware that the paper check he reported missing was received and
cashed by him on March 11, 2011; that the check clearly noted payment for the period
December 19, 2010 to January 15, 2011; and that a replacement payment had been issued by
electronic funds transfer into his account on February 11, 2011. It also advised that a telephonic
prerecoupment hearing was scheduled for September 7, 2011 and he was notified of the
scheduled hearing by letter dated July 14, 2011 but he failed to appear for the hearing. OWCP
noted that appellant further failed to contact OWCP either prior or subsequent to the scheduled
hearing and therefore he was deemed to have abandoned the hearing.

3

LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) provides that the United States shall pay compensation for the disability
or death of an employee resulting from personal injury sustained while in the performance of
duty.2 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.3
ANALYSIS -- ISSUE 2
On January 28, 2011 appellant reported a compensation check lost and requested a
replacement check. A replacement payment, by electronic funds transfer, in the amount of
$2,733.00, was issued to appellant as a direct deposit into his account on February 11, 2011.
However, the previous paper check number xxxxxxxxx926 was also received after the
cancellation notice was issued and was cashed on March 11, 2011. Appellant received
compensation payment for the period December 19, 2010 to January 15, 2011 by a check and
also an electronic payment for the same period. As he was not entitled to receive two
compensation payments for the same period of time, an overpayment occurred.
OWCP explained how the overpayment occurred and provided this to appellant with the
preliminary notice of overpayment. The Board finds that it properly determined that appellant
received an overpayment of compensation in the amount of $2,733.00 for the period
December 19, 2010 to January 15, 2011. Appellant did not dispute fact or amount of the
overpayment.
LEGAL PRECEDENT -- ISSUE 3
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.4 The fact that the overpayment was the result of error by OWCP or another
government agency does not by itself relieve the individual who received the overpayment of
liability for repayment if the individual also was at fault for receiving the overpayment.5 Each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she received from OWCP are proper. The recipient must show good faith
and exercise a high degree of care in reporting events that may affect entitlement to or the
amount of benefits. A recipient who has done any of the following will be found to be at fault
with respect to creating an overpayment: (1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he

2

Id. at § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 10.433(a).

5

Id. at § 10.435(a).

4

or she knew or should have known to be incorrect (this provision applies only to the overpaid
individual).6
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.7
ANALYSIS -- ISSUE 3
OWCP applied the third standard in determining that appellant was at fault in creating the
overpayment. For OWCP to establish that appellant was with fault in creating the overpayment
of compensation, it must establish that, at the time appellant accepted the compensation check in
question, he knew or should have known the payments were incorrect.8
As noted, on January 28, 2011, appellant reported a compensation check for the period
December 19, 2010 to January 15, 2011 was missing and requested a replacement payment.
OWCP advised him of what he needed to do to have the initial check cancelled and how to get a
replacement payment. Appellant followed this instruction, requesting a tracer and cancellation
of the initial payment and also provided information for direct deposit for his replacement
payment. On February 11, 2011 OWCP issued a replacement payment in the amount of
$2,733.00 by direct deposit to his bank account. Despite the cancellation, the paper check was
received and cashed by appellant on March 11, 2011. The paper check clearly noted on the front
“Comp from 12/19/10 to 1/15/11.” As appellant had previously requested action to cancel this
check so that he could receive replacement payment, he should have reasonably known that he
was not entitled to this double payment. In a May 6, 2011 overpayment questionnaire he also
acknowledged that he was told that the compensation check was being cancelled and payment
for that check would be deposited into his account. This further supports that appellant should
have been reasonably aware that he should not have cashed that check on March 11, 2011.
While he asserted that he continued receiving paper checks and believed it was for a subsequent
month and not the missing month, this was not a reasonable belief in light of the language on the
check which clearly noted on its face “Comp from 12/19/10 to 1/15/11.”9 The evidence
establishes that appellant should reasonably have been aware that he was not entitled to accept
the check that he cashed on March 11, 2011. The Board notes that, even if an overpayment
results from negligence on the part of OWCP, this does not excuse the employee from accepting
payment to which he knew or should have known that he was not entitled.10

6

Id. at § 10.433(a).

7

Id. at § 10.433(b).

8

See Claude T. Green, 42 ECAB 174, 278 (1990).

9

See 20 C.F.R. § 10.430.

10

See Russell E. Wageneck, 46 ECAB 653 (1995).

5

For these reasons, OWCP properly found that appellant accepted compensation from
December 19, 2010 to January 15, 2011 which he knew or should have known was incorrect. As
appellant was at fault under the third fault standard, outlined above, recovery of the $2,733.00
overpayment of compensation may not be waived.11
LEGAL PRECEDENT -- ISSUE 1
OWCP’s procedures regarding hearing abandonment are as follows:
“Abandonment of Hearing Requests. A claimant who fails to appear at a
scheduled hearing may request in writing within 10 days after the date set for the
hearing that another hearing be scheduled. Where good cause for failure to
appear is shown, another hearing will be scheduled and conducted by
teleconference. The second hearing will be scheduled as soon as possible but
usually no later than 35 days from the date it is requested unless good cause is
shown to reschedule at a later date.
“The failure of the claimant to request another hearing within 10 days or the
failure of the claimant to appear at the second scheduled hearing without good
cause shown, shall constitute abandonment of the request for a hearing.
“Where good cause is shown for failure to appear at the second scheduled
hearing, review of the matter will proceed as a review of the written record.
Hearing Representatives will ensure that the record is properly documented to
reflect all changes made concerning rescheduling and changes in format.
“Where it has been determined that a claimant has abandoned his/her right to a
hearing, [Hearings and Review] will issue a formal decision finding that the
claimant has abandoned his or her request for a hearing. In cases involving
prerecoupment hearings, [Hearings and Review] will issue a final decision on the
overpayment based on the available evidence before returning the case to the
[district Office]....”12
ANALYSIS -- ISSUE 1
In the present case, OWCP scheduled a telephonic prerecoupment hearing with an
OWCP hearing representative at a specific time on September 7, 2011. The evidence establishes
that OWCP mailed appropriate notice to the claimant at his address of record. The record also
supports that appellant did not request postponement, failed to appear for the scheduled hearing
and failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. As this meets the conditions for abandonment specified in OWCP’s procedures, the
11

As OWCP did not direct recovery of the overpayment from continuing compensation payments, the Board does
not have jurisdiction over the recovery of the overpayment. See Desiderio Martinez, 55 ECAB 245 (2004).
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(g) (October 2011). See 20 C.F.R. §10.622(f).

6

hearing representative properly found that appellant abandoned his request for a prerecoupment
hearing.13
CONCLUSION
The Board finds that appellant abandoned his request for a prerecoupment hearing before
an OWCP hearing representative and that OWCP properly determined that appellant received a
$2,733.00 overpayment of compensation for which he was at fault in creating.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 22, 2011 decision is affirmed.
Issued: August 1, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See also Claudia J. Whitten, 52 ECAB 483, 485 (2001). After appellant abandoned the hearing, a decision was
appropriately made based on the evidence of record.

7

